PER CURIAM.
The appellants have conceded that there is no record of their having challenged below the authority of their attorney to enter into the settlement agreement, and this challenge, having been made for the first time in their reply brief, is not preserved for review. The record does reflect that the only challenge made below to the agreement, and indeed the only challenge made in their initial brief, was that the written communication sent by appellants’ attorney did not constitute an offer of settlement which was capable of being accepted. The trial court correctly ruled that the latter challenge was without merit.
Affirmed.